DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 03/23/2020 and 08/16/2021 and reviewed by the Examiner.

Claim Objections
Claim 16 is objected to because of the following informalities: the recited limitation “rout” in line 2 appears to be a typographical error and should be “route”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 11 line 4, and claim 18 line 5 the recited limitation “the transport type” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claims 16 and 18-20 line 2, the recited limitation “a processor” is indefinite. It is unclear to the examiner if this is referring to the processor recited previously in claim 15 or a different processor. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, and 15 recite the limitation(s) of determining that a transport is inoperable on a route, instructing an alternate transport to navigate to the transport; configuring the alternate transport based on a configuration of the transport. These limitation, as drafted, are a simple process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at data of a vehicle and determine if the vehicle is inoperable, instructing one can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at vehicle data could apply (determine) inoperability of the vehicle, instructing another vehicle, and configuring the another vehicle. The mere nominal recitation in claims 1, 8, 15 that the various steps are being executed by a server, processor, memory, and non-transitory medium does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitation(s) of; routing the configured alternate transport to an intended destination of the transport and a server. Claim 8 recites the additional limitations of route the configured alternate transport to an intended destination of the 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the determining, instructing, and configuring step(s) performed using anything other than conventional components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bartels (DE102017203638).
With respect to claim 1, Bartels teaches a method, comprising (see at least [abstract]): determining, by a server, that a transport is inoperable on a route (see at least [abstract], [page 2-3] and pages [5-6]); instructing, by the server, an alternate transport to navigate to the transport (see at least [page 2-3] and pages [5-6]); configuring, by the server, the alternate transport based on a configuration of the transport (see at least [page 3] and [page 6], Bartels teaches that the alternate transport is configured to take the passenger to the planned destination that the defected vehicle was intended to drive to.); and routing, by the server, the configured alternate transport to an intended destination of the transport (see at least [page 3] and [page 6]). 
With respect to claim 2, Bartels teaches wherein the routing comprises transferring, by the server, the routing of the intended destination of the transport to the alternate transport (see at least [page 3] and [page 6], Bartels teaches that the alternate transport is configured to take the passenger to the planned destination that the defected vehicle was intended to drive to.).
With respect to claim 3, Bartels teaches wherein the configured alternate transport and the transport are on a same or similar navigational path (see at least [pages 3-4] and [page 6], Bartels teaches when the transport vehicle is defected a replacement (alternate) vehicle (transport) is configured to drive to the transport vehicle. this implies that the replacement vehicle may take or be on the same, similar, or different path of the transport vehicle.). 
Regarding claims 8-10 and 15-17, please see the rejection above with respect to claims 1-3 which are commensurate in scope with claims 8-10 and 15-17, with claims .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Penillia et al (US20190263424).
With respect to claim 4, Bartels do not specifically teach wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat position, seat temperature, seat location, an infotainment option, ambient temperature, a number of predetermined stops prior to the intended Penillia et al teaches wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat position (see at least [0057], [0070], [0089], and [0141]), seat temperature (see at least [0057], [0070], [0089], and [0141]), seat location (see at least [0057], [0070], [0089], and [0141]), an infotainment option (see at least [0057], [0070], [0089], and [0143]), ambient temperature (see at least [0057], [0070], [0089], [0122], and [0138]), a number of predetermined stops prior to the intended destination (see at least [0057], [0070], [0089], [0122], and [0173]), the transport type (see at least [0057], [0062], [0070], and [0089]), a make of the transport (see at least [0057], [0062], [0070], [0089], [0111], and [0143]), a model of the transport (see at least [0057], [0062], [0070], [0089], [0111], and [0143]), a year of the transport (see at least [0057], [0062], [0070], [0089], [0111], and [0143]), number of miles driven by the transport (see at least [0057], [0062], [0070], and [0089]), condition of the transport (see at least [0057], [0062], [0070], and [0128]), and maintenance associated with a transport (see at least [0057], [0062], [0070], and [0128], Penillia et al teaches cloud services in which vehicle settings seat settings, infotainment, settings, and other obvious variations such as ambient temperature, make of the transport, etc. are can be transferred to a second vehicle so that it resembles or matches the first vehicle (see 0070)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system to incorporate the Penilla et al wherein the configuring comprises configuring a parameter of the alternate transport from a group of parameters consisting of seat position, seat temperature, seat location, an infotainment option, ambient temperature, a number of predetermined stops prior to the intended destination, the transport type, a make of the transport, a model of the transport, a year of the transport, number of miles driven by the transport, condition of the transport, and maintenance associated with a transport This would be done to increase passenger convenience by improving wireless interfacing and networking with vehicles (see Penilla et al para 0004).
With respect to claim 7, Bartels do not specifically teach receiving, by the server, a message of an initial configuration of the transport; and receiving, by the server, a second message of a change in the initial configuration of the transport, wherein said configuring, by the server, the alternate transport based on the configuration of the transport comprises configuring the alternate transport based on the initial configuration and the change in the initial configuration. Penilla et al teaches receiving, by the server, a message of an initial configuration of the transport (see at least [0030-0032], Penilla et al teaches sending notifications for requesting approval of a learned setting (initial configuration)); and receiving, by the server, a second message of a change in the initial configuration of the transport (see at least see at least [0028], [0030-0032], [0060], Penilla et al teaches sending notifications for requesting approval of a learned setting (initial configuration), further the learned setting may change from time to time and the notification for approval of the changed learned setting is sent again.), wherein said configuring, by the server, the alternate transport based on the configuration of the transport comprises configuring (see at least [0057], [0070], [0089], Penilla et al taches configuration of the first vehicle can be transferred to a second vehicle so as to resemble or match the ones of the first vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system to incorporate the teachings of Penilla et al wherein receiving, by the server, a message of an initial configuration of the transport; and receiving, by the server, a second message of a change in the initial configuration of the transport, wherein said configuring, by the server, the alternate transport based on the configuration of the transport comprises configuring the alternate transport based on the initial configuration and the change in the initial configuration. This would be done to increase passenger convenience by improving wireless interfacing and networking with vehicles (see Penilla et al para 0004).
Regarding claims 11, 14, and 18, please see the rejection above with respect to claims 4 and 7 which are commensurate in scope with claims 11, 14, and 18, with claims 11-14 being drawn to a method, claims 11 and 14 being drawn to a corresponding server, processor and memory, and claim 18 which is commensurate with claim 4 is drawn to a non-transitory computer readable medium.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Harris et al (US8583320).
With respect to claim 5, Bartels do not specifically teach determining, by the server, a transport location of the transport; determining, by the server, an alternate transport location of the alternate transport; determining, by the server, an estimated time of arrival of the alternate transport to the transport location based on the transport location and the alternate transport location; and providing, by the server to the transport, the estimated time of arrival of the alternate transport. Harris et al teaches determining, by the server, a transport location of the transport (see at least [Col 2 lines 34-62] and [Col 3 line 14 – Col 4 line 51]); determining, by the server, an alternate transport location of the alternate transport (see at least [Col 2 lines 34-62], [Col 3 line 14 – Col 4 line 51], and [Col 5 line 54 – Col 6 line 5]); determining, by the server, an estimated time of arrival of the alternate transport to the transport location based on the transport location and the alternate transport location (see at least Col 4 lines 4-22] and (col 5 line 54 – Col 6 line 5]); and providing, by the server to the transport, the estimated time of arrival of the alternate transport (see at least [Col 4 lines 4-22] and [Col 5 line 54 – Col 6 line 5]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system to incorporate the teachings of Harris et al wherein determining, by the server, a transport location of the transport; determining, by the server, an alternate transport location of the alternate transport; determining, by the server, an estimated time of arrival of the alternate transport to the transport location based on the transport location and the alternate transport location; and providing, by the server to the transport, the estimated time of arrival of the alternate transport. This would be done to improve safety and increase 
Regarding claims 12 and 19 please see the rejection above with respect to claim 5 which is commensurate in scope with claims 12 and 19, with claim 5 being drawn to a method, claim 12 being drawn to a corresponding server, processor and memory, and claim 19 being drawn to a non-transitory computer readable medium.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (DE102017203638) in view of Harris et al (US8583320) in view of Fish et al (US20170186324).
With respect to claim 6, Bartels et al do not specifically teach providing, via a graphical user interface within the transport: the estimated time of arrival of the alternate transport. Harris et al teaches providing, via a graphical user interface within the transport: the estimated time of arrival of the alternate transport (see at least [Col 4 lines 4-40] and [Col 5 line 54 – Col 6 line 5]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system to incorporate the teachings of Harris et al wherein providing, via a graphical user interface within the transport: the estimated time of arrival of the alternate transport. This would be done to improve safety and increase convenience of a user when their vehicle is inoperable (see Harris et al Col 1 lines 13-34). 
However, Bartels as modified by Harris et al do not specifically teach options including the alternate transport and an additional transport; alternate transport Fish et al teaches options including the alternate transport and an additional transport (see at least [0023] and [0031]); alternate transport parameter information related to parameters of the alternate transport; and additional transport parameter information related to parameters of the additional transport (see at least [0023] and [0031], Fish et al teaches selecting a desired vehicle (options of vehicles) based on provided type of each vehicle.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bartels system as modified by Harris et al to incorporate the teachings of Fish et al wherein providing options including the alternate transport and an additional transport; alternate transport parameter information related to parameters of the alternate transport; and additional transport parameter information related to parameters of the additional transport. This would be done increase safety of the passenger by certifying a safe vehicle(s) for vehicle services (see Fish et al 0002-0004).  
Regarding claims 13 and 20 please see the rejection above with respect to claim 6 which is commensurate in scope with claims 13 and 20, with claim 6 being drawn to a method, claim 13 being drawn to a corresponding server, processor and memory, and claim 20 being drawn to a non-transitory computer readable medium.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDALLA A KHALED/           Examiner, Art Unit 3667         

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667